DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Foreign Priority 
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file, as electronically retrieved 10/15/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/13/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election of Group I (claims 1-16) in the reply filed on 01/05/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/05/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


a. With regards to claim 11. Line 1, it is unclear if “the device” is referring to a new device or if the claim is referring to the “semiconductor device” of claim 1. For the purpose of expediting prosecution the Office is interpreting the device as referring to the semiconductor device of claim 1.
b. Note: all dependent claims necessarily inherit the indefiniteness of the claims from which they depend.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claim 16 is rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Arai (PG Pub 2018/0323213; hereinafter Arai.).
The applied reference has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter 

    PNG
    media_image1.png
    623
    1026
    media_image1.png
    Greyscale

	Regarding claim 16, refer to Fig.. 2 and Fig. 3 provided above, Arai teaches a semiconductor device (title) comprising: 
a first film 100/80 (para [0017]; “stacked body”) including a plurality of electrode layers 70 (para [0032]) and a plurality of insulating layers 72 (para [0032]) provided alternately in a first direction (z-direction)(see Fig. 2 and Fig. 3); 

a first conductive member 80 (para [0032]; “gate layer”) provided in the first film and extending in the first direction (see Fig. 2); and 
a second semiconductor layer 12 para [0025]) provided on the first film (see Fig. 2) to contact the first semiconductor layer, wherein the second semiconductor layer includes a first surface (top) on a side of the first film (bottom side of 100), and a second surface (bottom) on an opposite side of the first surface (see Fig. 2), and the first surface and the second surface are flat (“level, even, or without unevenness of surface”) faces (see Fig. 2; all faces are flat/even not rounded or rough).
Allowable Subject Matter
2.	a. Claims 1-10 are allowed.
b. Claims 11-15 would be allowable if rewritten, or amended, to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
c. The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 1, a first film including a plurality of electrode layers and a plurality of insulating layers provided alternately in a first direction; a first semiconductor layer provided in the first film via a charge storage layer and extending in the first direction; a first conductive member provided in the first film and extending in the first direction; and a second semiconductor layer provided on the first film to contact the first semiconductor layer, wherein the second semiconductor layer includes a first surface on a side of the first film, and a second surface on an opposite side of the first surface, and the second surface is an uneven face protruding towards the first direction.
Claims 2-10 would be allowable, because they depend on allowable claim 1, and claims 11-15 would be allowable (because they depend on allowable claim 1) if amended to overcome the 35 U.S.C. 112(b) rejection set forth in this Office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Prior Art
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. Lee et al., PG Pub 2010/0090286, teaches a vertical-type semiconductor device.
	b. Fukuzumi et al., PG Pub 2012/0181602, teaches a semiconductor substrate, memory cell array portion, single-crystal semiconductor layer, and circuit portion.
	c. Park et al., PG Pub 2013/0223142, teaches a 3D stacked NAND flash memory array.
	d. Lee et al., PG Pub 2015/0235939, teaches a 3D semiconductor device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C. S./
Examiner, Art Unit 2895

/KYOUNG LEE/Primary Examiner, Art Unit 2895